Fourth Court of Appeals
                                San Antonio, Texas
                                    December 31, 2020

                                    No. 04-20-00125-CV

                                  PAY AND SAVE, INC.,
                                       Appellant

                                             v.

                                     Roel CANALES,
                                         Appellee

                 From the 229th Judicial District Court, Duval County, Texas
                                 Trial Court No. DC-16-371
                        Honorable Baldemar Garza, Judge Presiding


                                      ORDER
       The Appellant’s Motion for Extension of Time to File Reply Brief is hereby GRANTED.
The appellant's reply brief is due on or before February 8, 2021.



                                                  _________________________________
                                                  Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 31st day of December, 2020.



                                                  ___________________________________
                                                  MICHAEL A. CRUZ, Clerk of Court